DETAILED ACTION
Applicant's election with traverse of group I comprising claims 2-15 and 20 in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the ground(s) that because of the amendment of claim 2, the common technical feature is no longer a special technical feature in view of CN108660068. This argument is moot in view of new ground of rejection. The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 2-15 and 20-24 are pending in the application, claims 21-24 are withdrawn from consideration as directed to non-elected invention, and claims 2-15 and 20 are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4, 6-14 and 17-18 of copending Application No. 16/634,309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the hydrophobic layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al (US 2018/0126381) (Huff).
Regarding claim 2, Huff discloses a detection chip (abstract), comprising:
a first substrate (110) (Fig. 3B, par [0268]);

a hydrophilic layer covering the sidewall and the bottom of each of the plurality of micro-reaction chambers (par [0268]); and
a hydrophobic layer covering the second region in the spacing region of the micro-cavity defining layer (a layer of 155 of hydrophobic material) (par [0268]).
Huff does not specifically disclose that wherein the hydrophilic layer further covers the first region in the spacing region of the micro-cavity defining layer that is adjacent to sidewalls of the plurality of micro-reaction chambers. However, Huff discloses that the micro-reaction wells 160 can have hydrophilic surface (par [0268]) and the hydrophilic surface can be made by depositing a hydrophilic layer (par [0263]). In the depositing hydrophilic layer process, to meet the requirement of covering all surface of the sidewalls, the first region in the spacing region of the micro-cavity defining layer that is adjacent to sidewalls could also be covered as well. If the micro-reaction well is a round shape, the first region adjacent to the sidewall would be a thin width ring, and the width of the ring can be a few micrometers depending on the process. Further reducing the width of the ring to zero micrometers would have been very costly in the process, when the mask is unlikely to be a perfect match to the wells. Therefore, hydrophilic layer covering the first region adjacent to the sidewall could simply be an inherently occurring phenomenon in the hydrophilic layer deposition process. Besides, a person skilled in the art would have recognized that hydrophilic layer covering a few micrometers in the spacing region that is adjacent to sidewalls would help pulling an aqueous sample from the first region back to the well by surface tension, therefore, diminish the need to reduce the width of the ring to zero microns.
Regarding claim 3, as has been discussed regarding claim 2 above, when the micro-reaction wells are circular, the spacing region adjacent to the side wall of the 
Regarding claim 5, Huff discloses that wherein the plurality of micro-reaction chambers (160) are arranged in an array on the first substrate (110) (Fig. 3B, par [0268]).
Claim 4, 6-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al (US 2018/0126381) (Huff) in view of He et al. (CN102899245, IDS) (He).
Regarding claim 4, Huff does not specifically disclose that the detection chip further comprising a heating electrode, wherein the heating electrode is on the first substrate and closer to the first substrate than the micro-cavity defining layer, and is configured to heat the plurality of micro-reaction chambers, and
orthographic projections of the plurality of micro-reaction chambers on the first substrate are within an orthographic projection of the heating electrode on the first substrate.
However, in an analogous art of microfluidic chip, He discloses a heating electrode (3), wherein the heating electrode is on the first substrate and closer to the first substrate than the micro-cavity defining layer, and is configured to heat the plurality of micro-reaction chambers (2) (Fig. 1, par [0023]), and
orthographic projections of the plurality of micro-reaction chambers (2) on the first substrate are within an orthographic projection of the heating electrode (3) on the first substrate (Fig. 1).
At time before the filing it would have been obvious to one of ordinary skill in the art to include a heating electrode, wherein the heating electrode is on the first substrate and closer to the first substrate than the micro-cavity defining layer, and is configured to heat the plurality of micro-reaction chambers, and
orthographic projections of the plurality of micro-reaction chambers on the first substrate are within an orthographic projection of the heating electrode on the first substrate, in order to control the temperature of the reaction chamber.

the micro-cavity defining layer (155) is on a side, facing the second substrate, of the first substrate (Fig. 3B, par [0268]).
Huff does not disclose a hydrophobic layer covers a side, facing the first substrate, of the second substrate. However, a person skilled in the art would have recognized that a hydrophobic layer, being on a side of the second substrate facing the first substrate would prevent the aqueous solution from contacting the surface of the second substrate facing the first substrate, therefore keep the solution inside the reaction well.
Regarding claim 7, He discloses that the detection chip further comprising a control electrode (4), wherein the control electrode is on the first substrate and is electrically connected to the heating electrode through a via hole or overlapped with the heating electrode, and the control electrode is configured to apply an electrical signal to the heating electrode (Fig. 1, par [0023]).
Regarding claim 8, He discloses that the detection chip further comprising a first insulating layer, wherein the first insulating layer covers the control electrode, and the heating electrode is on the first insulating layer (par [0030]); and
the first insulating layer comprises the via hole penetrating the first insulating layer, and the heating electrode is electrically connected to the control electrode through the via hole (Fig. 1, par [0030]).
Regarding claim 9, He discloses that the detection chip further comprising a second insulating layer, wherein the second insulating layer is between the heating electrode and the micro-cavity defining layer (par [0030]).
Regarding claim 10, Huff discloses that wherein the first substrate comprises a reaction region and a peripheral region, the peripheral region is at least partially around the reaction region (Fig. 3B),
the reaction region comprises a functional region (par [0208]).
the micro-cavity defining layer is in the functional region (Fig. 3B).

Regarding claim 11, He discloses that wherein the via hole comprises a first via hole group and a second via hole group (Fig. 1); the control electrode comprises a first control electrode group and a second control electrode group (Fig. 1);
the first control electrode group is on the peripheral region, and is electrically connected to the heating electrode through the first via hole group (Fig. 1); and
the second control electrode group is electrically connected to the heating electrode through the second via hole group (Fig. 1).
The location of the first via hole and the second via hole are merely the design of choices.
Regarding claim 12, Huff discloses that the detection chip further comprising a plurality of spacers (in order to form gap 170), wherein the plurality of spacers are in the peripheral region and between the first substrate and the second substrate, and the plurality of spacers are configured to maintain a distance between the first substrate and the second substrate (Fig. 3N, par [0268]).
Regarding claim 13, Huff discloses that wherein a height of the spacers (gap 170) is greater than a height of the micro-cavity defining layer in a direction perpendicular to the first substrate (Fig. 3B).
Regarding claim 14, Huff discloses that the detection chip further comprising a sample inlet and a sample outlet, wherein the reaction region further comprises a non-functional region, the sample inlet and the sample outlet are both in the non-functional region and on different sides of the functional region (Fig. 3B), and
He teaches that the sample inlet penetrating the second substrate and the hydrophobic layer (par [0023]). It would be conventional to let and the sample outlet penetrating the second substrate and the hydrophobic layer as well.
Regarding claim 15, Huff discloses that wherein the sample inlet and the sample outlet are in the non-functional region and are symmetrically distributed on different sides of the functional region (Fig. 3B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797